DETAILED ACTION
This Office Action is in response to the amendment filed on 6/4/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
The amendment filed on 6/4/2021, responding to the Office Action mailed on 3/29/2021, has been entered. The present Office Action is made with all the suggested amendments being fully considered. Accordingly, pending in this Office Action are claims 1 - 19 and 21. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 - 15 are rejected under 35 U.S.C. 103 as being unpatentable over Or-Bach et al. (US 2012/0129301 A1) in view of Zhu (US 2012/0329277 A1).

With regard to claim 8, Or-Bach discloses a method comprising: 
forming first isolation regions 8303 penetrating through a first semiconductor layer 8302 to contact a buried isolation layer 8301, wherein the buried isolation layer is further overlying a semiconductor region 8300A (Fig. 83A); 
forming a first transistor NMOS based on a first active region 8307 in the first semiconductor layer (0833, Fig. 83A); 
forming a dielectric layer 8308 covering the first transistor (Fig. 83A); 
performing a hydrogen implantation, wherein a hydrogen-concentrated layer (at plan 8312) is formed to separate the semiconductor region into a second semiconductor layer 8300 (above 8312) and a third semiconductor layer (under 8312), wherein the second semiconductor layer contacts the buried isolation layer (0420, 0834, Fig. 83B); 
removing the hydrogen-concentrated layer and the third semiconductor layer from the second semiconductor layer (0836, Figs. 83C - 83D); 
forming second isolation regions 8333 penetrating through the second semiconductor layer to contact the buried isolation layer (Fig. 83E); 
forming a second transistor PMOS based on a second active region 8337 in the second semiconductor layer (0837, Fig. 83E).  
Or-Bach fails to show forming a through-via electrically intercoupling the first transistor and the second transistor, wherein the through-via is encircled by an isolation ring, and the isolation ring contacts a portion of one of the first semiconductor layer and the second semiconductor layer.
Zhu discloses forming a through-via 12 electrically intercoupling a first transistor 37 and a second transistor 87, wherein the through-via is encircled by an isolation ring 10, and the isolation ring contacts a portion of one of a first semiconductor layer 30 and a second semiconductor layer 80 (Zhu Fig. 12).
Zhu teaches that his semiconductor structure provides a high areal density at a low manufacturing cost, the isolation ring provides electrically isolation between electrical structures inside and outside the isolation ring (Zhu 0006, 0027).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Zhu’s teachings with the invention of Or-Bach to obtain high areal density at a low manufacturing cost device and electrically isolates 
With regard to claim 9, Or-Bach discloses the removing the hydrogen-concentrated layer and the third semiconductor layer comprises, after the hydrogen implantation, performing a cleaving process to mechanically separate the second semiconductor layer from the third semiconductor layer (Or-Bach 0834, 0836, Figs. 83B - 83D).  
With regard to claim 10, Or-Bach discloses the cleaving process is performed when the dielectric layer 8308 is on the first transistor (Figs. 83C - 83D).  
With regard to claim 11, Or-Bach discloses after the hydrogen implantation, performing a planarization process on the second semiconductor layer 8300, wherein the second isolation regions 8333 are formed after the second semiconductor layer is planarized (0836, Figs. 83D - 83E).  
With regard to claim 12, Or-Bach discloses a first source region 8306 and a first drain region 8306 of the first transistor contacts the buried isolation layer 8301 (Fig. 83A).  
With regard to claim 13, Or-Bach discloses a second source region 8336 and a second drain region 8336 of the second transistor contacts the buried isolation layer 8301 (Fig. 83E).  
With regard to claim 14, Or-Bach discloses a first gate 8304 of the first transistor overlaps a second gate 8334 of the second transistor (Fig. 83E).  
With regard to claim 15, Or-Bach is silent about the semiconductor layers surface orientation in this illustration. He, however, discloses that the first semiconductor layer (for NMOS formation) and the second semiconductor layer (for PMOS formation) have different surface orientations for independently optimize the transistors (0912).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use different crystal orientation semiconductor .
Allowable Subject Matter
Claims 1 - 7, 16 - 19, and 21 are allowed.
Response to Amendments/Arguments
Applicant's amendments with respect to claims 1, 5, 6, 8, 16, 19 and, new claim 21 have been considered but are moot in view of the new ground(s) of rejection. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUE TANG whose telephone number is (571)270-7404.  The examiner can normally be reached on 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571) 272-1750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/S.T./
Examiner, Art Unit 2814
June 14, 2021